Citation Nr: 0023075	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and a lung disorder due to tobacco use in service.  

2.  Entitlement to service connection for nicotine dependence 
that began in service.  

3.  Entitlement to service connection for a heart disorder 
and a lung disorder claimed as secondary to nicotine 
dependence that began in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that, during his July 1999 personal hearing 
and in a May 2000 statement, the veteran withdrew his request 
for a hearing before a member of the Board.  


REMAND

The veteran seeks service connection for disorders as listed 
above.  Before making any determination as to the merits of 
his claims, the Board finds that additional development is 
required.  

In support of his claim, the veteran submitted a completed 
Tobacco Use/Nicotine Dependence Questionnaire in June 1998.  
Therein, he stated that he had received all his medical 
treatment at the VA medical center in Cincinnati, Ohio since 
February 1993.  However, in a claim filed with VA in November 
1991, the veteran reported having received treatment at the 
Cincinnati VAMC since 191 for respiratory problems.  Although 
the RO's original request for records from the medical center 
indicated that it sought records from 1993 to the present, 
the RO only received records dated from June 1997.  Review of 
the available records revealed that the veteran suffered a 
myocardial infarction in 1993 and underwent coronary artery 
bypass graft surgery in 1995.  The records also showed a 
history of chronic obstructive pulmonary disease.  VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, a remand is required so that the 
RO can secure the complete VA records.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
complete VA medical records from the 
medical center in Cincinnati, Ohio, dated 
from February 1991 to June 1997.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for a heart disorder and a 
lung disorder due to tobacco use in 
service, service connection for nicotine 
dependence that began in service, and 
service connection for a heart disorder 
and a lung disorder claimed as secondary 
to nicotine dependence that began in 
service.  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


